          Case 3:20-cr-00343-IM     Document 33    Filed 02/09/21   Page 1 of 1




                         UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON



 UNITED STATES OF AMERICA                       No. 3:20-CR-00343-IM

                 v.                             ORDER

 ISAIAH JASON MAZA, Jr.

                 Defendant.

        This matter came before the Court on the government’s motion to dismiss filed under

Fed. R. Crim. P. 48(a). Based on the government’s motion, IT IS ORDERED that the

indictment in this case is dismissed.

DATED: February ______,
                 9th    2021.


                                                ________________________________
                                                KARIN J. IMMERGUT
                                                United States District Judge

Presented by:

BILLY J. WILLIAMS
United States Attorney

/s/ Gary Y. Sussman
GARY Y. SUSSMAN, OSB 873568
Assistant United States Attorney



Order                                                                             Page 1
